DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 1 recites “patent” which should read “patient”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101 – Rejection Withdrawn
The rejection of claims 1-11 under 35 USC 101 has been withdrawn in view of the claim amendments and remarks dated 1/21/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Welch et al (US 2005/0206518 A1, hereinafter “Welch”) in view of Eaton et al (US 2011/0152629 A1).
Regarding claim 1, Welch discloses a mobile device (par 0089) including: a patient information acquiring section configured to acquire patient IDs identifying patients (pars 0092-0093); a sensor information acquiring section configured to acquire sensor IDs identifying sensors for acquiring physiological information of the patients (pars 0092, 0094); a controller configured to associate the patient IDs and the sensor IDs with each other (pars 0092-0094); a wireless communicating section configured to receive sensor signals corresponding to the physiological information, from the sensors identified by the sensor IDs associated with the patient IDs (par 0097); and a displaying section configured to display the physiological information based on the sensor signals (par 0140).
Welch, however, does not explicitly disclose that the sensor IDs are acquired from advertising signals transmitted by the sensors and received by the mobile device.  In a similar physiological monitoring system, Eaton discloses it was known in the art to acquire an advertising signal from a sensor, receive this signal using a monitoring device, and acquire the sensor ID from a signal transmitted by the sensor (pars 0044-0046; 0048).  Applied to the invention of Welch, the features of Eaton would provide means for acquiring sensor IDs from advertising signals transmitted by the sensors and received by the mobile device as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Eaton in the invention of Welch, since such a modification would provide the predictable results of improved and expedited configuration of patient monitors when coupled to a related patient sensor.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Welch in view of Eaton, further in view of LaLonde (US 2013/0218582 A1).
Regarding claim 7, Welch discloses the claimed invention including use of patient identifiers within the system (par 0141), including the use of biometric input which is known in the art to provide measurement of a unique patient characteristic (Merriam-Webster definition of biometrics includes, “the measurement and analysis of unique physical or behavioral characteristics (such as fingerprint or voice patterns) especially as a means of verifying personal identity”).  Welch, however, does not explicitly disclose that at least one of the patient IDs and the sensor IDs contains image information, and wherein at least one of the patient information acquiring section and the sensor information acquiring section includes a camera to acquire the image information.  LaLonde discloses it was known in the art that biometric information for patient may include facial recognition utilizing a camera to uniquely identify a patient (par 0047).  Applied to the invention of Welch in view of Eaton, the features of LaLonde would provide an alternative biometric information that could be used as a patient identifier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of LaLonde in the invention of Welch, since such a modification would provide the predictable results of an alternative conventional means of collecting and utilizing biometric information of the patient, as well as providing a means for improved security for the device.3
Allowable Subject Matter
Claims 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot in view of the rejection of claims now in view of Welch over Eaton (see rejections above).  While Examiner agrees that the inventive concept is drawn to multi-casting and peer-to-peer communication, the wording of claim 1 as currently presented does not require the ability to multi-cast or provide peer-to-peer communication.  The advertising signal as recited in claim 1, given the broadest reasonable interpretation, reads on the communication by the cited Welch in view of Eaton.  The additionally recited elements of the allowed and objected claims appear to further define how the system broadcasts and uses the advertising signal for authentication (and overcome the cited prior art).  Examiner suggests amending claim 1 to meet similar recitations of the allowed independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/           Primary Examiner, Art Unit 3799